WHEELER, District Judge.
This article — crocus—is found to be, and in fact is, a color, although it is much more largely used as a polishing powder. Paragraph 61 of the act of 1890, which comes after several paragraphs as to colors, lays a duty on “all other paints and colors, whether dry or mixed,” etc., without reference to being any otherwise provided for; and this article is not by name otherwise provided for. This duty is therefore directly applied to this article, without regard to its other uses. Decision affirmed.